Citation Nr: 1727828	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-32 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for vertigo, to include as secondary to a bilateral hearing loss disability.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected right shoulder disability.

8.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected right shoulder disability.

9.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right shoulder disability.

10.  Entitlement to service connection for a right elbow disability, to include as secondary to a service-connected right shoulder disability.

11.  Entitlement to an increased rating for right shoulder acromioclavicular joint osteoarthritis, currently rated as 20 percent disabling.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from August 1963 to August 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007, September 2009, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The March 2007 decision declined to reopen the previously denied service connection claim for bilateral hearing loss.   The September 2009 rating decision denied the Veteran's claims for service connection for sinusitis, right elbow disability, and vertigo.  The decision also continued a previous denial of service connection for tinnitus and granted service connection for right shoulder acromioclavicular joint osteoarthritis, assigning a 20 percent rating effective August 22, 2008.  The June 2010 rating decision continued a 20 percent disability rating for the Veteran's service-connected right shoulder disability, denied service connection for a bilateral knee disability, neck disability, and low back disability, continued the previous denials for tinnitus and vertigo (as secondary to bilateral hearing loss), and denied a TDIU. 

The issue of entitlement to service connection for a right shoulder residual surgical scar was raised by the record in a March 2010 VA examination, the issue of entitlement to service connection for an acquired psychiatric disorder was raised by the record in a November 2012 Statement in Support of Claim and associated private medical treatment records, and the issue of entitlement to service connection for a right wrist disability was raised by the record in a January 2013 Notice of Disagreement and the July 2016 substantive appeal.  

It would be helpful if the Veteran himself clearly indicated what additional claims he is raising, as at some points it is unclear. 

As these issues have not been adjudicated by the agency of original jurisdiction (AOJ), they are referred for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

On his July 2016 substantive appeal, the Veteran made no indication as to whether or not he wanted a hearing before a member of the Board.  Subsequently, in a February 2017 statement to the Board, the Veteran's representative requested such a hearing on the Veteran's behalf.  However, the representative has since made it clear that the Veteran does not, in fact, want to have a hearing on the issues on appeal.  Accordingly, the Board finds that the Veteran has not requested a hearing before a member of the Board on the matters on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of entitlement to service connection for vertigo, a neck disability, a low back disability, a right elbow disability, and entitlement to a total disability rating based upon individual unemployability (TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ for further development.

FINDINGS OF FACT

1.  The March 1999 rating decision that denied service connection for bilateral hearing loss and tinnitus was not appealed and is final.

2.  Evidence received from the Veteran since the 1999 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

3.  The competent and credible evidence shows that the Veteran's bilateral hearing loss was incurred as a result of in-service noise exposure.

4.  The competent and credible evidence shows that the Veteran's tinnitus is related to his in-service noise exposure.

5.  The competent and credible evidence does not support a finding that the Veteran's sinusitis is etiologically related to his active duty service.

6.  The competent and credible evidence does not support a finding that the Veteran has a bilateral knee disability that is etiologically related to his active duty service.

7.  The competent and credible evidence shows that the Veteran's right shoulder acromioclavicular joint osteoarthritis is manifested by stiffness and pain of moderate severity, with limitation of flexion and abduction to no less than 85 degrees, and with no significant additional loss of function after repetitive-use testing.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 , 20.1103.

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (b); 38 C.F.R. §§ 3.102, 3.303.

5.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 5107 (b); 38 C.F.R. §§ 3.102, 3.303.

6.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (b); 38 C.F.R. §§ 3.102, 3.303.

7.  The criteria for an evaluation in excess of 20 percent for right shoulder acromioclavicular joint osteoarthritis have not been met.  38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. §§4.1-4.14, 4.71a, Diagnostic Code 5003-5201.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, a March 1999 rating decision denied service connection for a bilateral hearing loss disability and tinnitus based on insufficient evidence that the Veteran's claimed disabilities were incurred in or caused by active service.  The pertinent evidence of record at the time of the March 1999 rating decision included the Veteran's service treatment records (STRs) and copies of private audiograms dating back to September 1978.  The pertinent evidence received since the March 1999 rating decision includes additional audiological treatment records, lay testimony from the Veteran and a friend, and an opinion from a private physician connecting the Veteran's hearing issues to in-service noise exposure.

The Board finds that the evidence submitted by the Veteran since the March 1999 rating decision is new and material.  The Board notes that this evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the Veteran's claims of entitlement to service connection for hearing loss and tinnitus is warranted.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102  (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Entitlement to Service Connection for Hearing Loss and Tinnitus

The Board notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

In this case, the evidence of record shows that the Veteran has bilateral hearing loss sufficient to establish impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, an April 2009 VA examination shows that the Veteran's auditory thresholds in each ear are 40 decibels or higher in the frequencies of 3000 and 4000 Hertz.  The evidence also shows that the Veteran has been diagnosed with tinnitus.  See April 2009 VA examination.  Therefore, the first requirement for service connection, evidence of a current disability, is met.  

The Board also finds the evidence of record sufficient to support the second requirement for service connection, an in-service occurrence.  While the Veteran's STRs do not document any specific noise injury, the Veteran is competent to provide lay evidence of his in-service noise exposure.  In an October 1998 letter, the Veteran described experiencing significant noise exposure during Army basic training, as well as during service in an artillery battery, where he was a gunner on a howitzer.  The Veteran wrote that he was exposed to small arms fire and heavy artillery on a regular basis and did not wear hearing protection.  He stated that his hearing impairment and tinnitus started during this time.  Indeed, the Veteran's service records confirm that his military occupational specialty (MOS) was artillery, an MOS presumed to involve a high probability of hazardous noise exposure.  See VA's Duty MOS Noise Exposure Listing.  Consequently, the Board finds the Veteran's reports of in-service injury due to exposure to loud noise to be credible and concedes in-service exposure to hazardous noise.

With regard to the final requirement of a nexus between the Veteran's current hearing loss and tinnitus and his in-service noise exposure, the VA examiner concluded that it is less likely than not that the Veteran's hearing loss and tinnitus are related to service because his hearing was within normal limits at induction into and separation from the military.  See April 2009 VA examination.  However, the record also contains a private medical opinion from Dr. J. H., who determined that the Veteran's current hearing loss is more likely than not due to in-service noise exposure.  See September 2008 Third Party Correspondence.  

Moreover, the Veteran reported that his hearing problems started in service, and his private medical treatment records document a lengthy history of hearing loss and tinnitus.  Therefore, given the credible evidence of significant noise exposure in service and the Veteran's testimony and other credible evidence concerning chronicity of symptomatology, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran experienced tinnitus and impaired hearing since he was exposed to noise in service.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Accordingly, service connection for a bilateral hearing loss disability and tinnitus is warranted.

B.  Entitlement to Service Connection for Sinusitis

The Veteran asserts that he has sinusitis related to his active military service.  See June 2008 Statement in Support of Claim.  The evidence of record shows that the Veteran was first diagnosed with maxillary sinusitis by private Dr. R. O. in April 1990, then again by Dr. R. O. in March 2005.  In an April 2005 treatment note, Dr. R. O. noted that the Veteran's sinusitis was "resolving," and in May 2005, he changed the Veteran's diagnosis to  "mild maxillary sinusitis."  Dr. N. H. noted "mild ethmoid sinusitis" during an October 2006 radiology consult ordered by Dr. R. O.  In a September 5, 2007 treatment note, Dr. R. O. observed that the Veteran's maxillary and ethmoid sinuses appeared to be clear, and provided a diagnostic impression of "relatively normal paranasal passages."  In a separate note from the same date, Dr. R. O. observed that the Veteran continued to experience nasal congestion, but instead suspected it was attributable to allergic rhinitis.  Indeed, on September 28, 2007, Dr. R. O. noted that the Veteran tested positive to multiple allergy inhalants.  More recent VA medical records indicate the Veteran was treated for a sinus infection in May of 2013.

Based on the foregoing, even assuming the Veteran has met the first requirement of service connection, a current disability, he is unable to satisfy the second and third requirements-an in-service incurrence of a disease or injury and a nexus between the in-service incurrence and the Veteran's active military service.  The Veteran's STRs are silent for any indication of sinusitis or related symptomatology.  Moreover, as previously discussed, the Veteran's private treatment records seem to indicate that his nasal congestion is more likely attributed to seasonal allergies than to an in-service incurrence.  See Dr. R. O. Treatment Notes from September 5, 2007 and September 28, 2007.  For these reasons, entitlement to service connection for sinusitis is not warranted.

C.  Entitlement to Service Connection for Bilateral Knee Disability

Initially, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation; without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To that end, the Veteran must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  This does not require any technical precision.  Id.  Rather, the Veteran may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The Veteran contends that he is entitled to service connection for a bilateral knee disability.  Specifically, he asserts that his service-connected right shoulder disability has "radiated" to his knees.  See September 2009 Statement in Support of Claim.  The Veteran has not elaborated on or explained what he means by "radiated" in this context.  In a January 2009 letter, the Veteran wrote that he had surgery on both knees but does not otherwise describe the nature of his bilateral knee condition or how it relates to either his active military service or his service-connected shoulder disability.  Despite a VA request for evidence, he has not provided records of his knee surgeries or any other evidence related to his knee conditions.  See March 2016 MAP-D Development Letter.  The Veteran's VA medical treatment records are of record, but the only mention of his knees consists of a November 2009 treatment note in which the Veteran reported that he previously had a left knee replacement and was now experiencing problems with his right knee as well.  Consequently, the nature of the Veteran's bilateral knee disability is unclear.

However, even assuming the Veteran meets the first requirement of service connection by establishing the existence of a current bilateral knee disability, his claim must fail because he is unable to satisfy the remaining requirements.  The Veteran's STRs are devoid of evidence of any in-service knee injuries or symptomatology of such.  Further, there is simply no evidence, lay or medical, to support a finding that he has a bilateral knee condition related to his service-connected right shoulder disability.  Consequently, entitlement to service connection for a bilateral knee disability is not warranted.

III.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. When there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In this case, the Veteran asserts that he is entitled to a higher disability rating for his service-connected right shoulder acromioclavicular joint osteoarthritis, currently evaluated as 20 percent disabling under Diagnostic Code 5003-5201, 38 C.F.R. § 4.1.  The Veteran contends that these ratings do not accurately depict the severity of his disability.  The Veteran is appropriately rated under DC 5003-5201, as it contemplates the Veteran's diagnosis of arthritis and his right shoulder symptoms.

Evidence of record shows that the Veteran is right-handed; thus his right shoulder is considered the major side for the purposes of assigning ratings under 38 C.F.R. § 4.1.

In a September 2009 rating decision, the RO granted service connection for the Veteran's right shoulder disability and assigned a 20 percent evaluation effective August 22, 2008.

During a March 2010 VA examination, the Veteran complained of weakness, stiffness, swelling, giving way, tenderness, pain, and lack of endurance in his shoulder.  He denied heat, redness, locking, fatigability, deformity, drainage, effusion, and subluxation.  He reported experiencing flare-ups as often as five times per week lasting four hours at a time, precipitated by physical activity, with a pain severity level of 9 on a scale of 1 to 10 (10 being the worst).  The Veteran reported experiencing limited range of motion during flare-ups.  He reported that his disability had not resulted in any incapacitation over the past 12 months.

On physical examination, forward flexion was 180 degrees with pain at 180 degrees; abduction was limited to 86/180 degrees with pain at 86 degrees; external rotation was limited to 76/90 degrees with pain at 76 degrees; and internal rotation was limited to 60/90 degrees with pain at 60 degrees.  The only decrease in range of motion with repetitive use testing was with abduction, which was limited to 82/180 degrees.  The examiner noted that joint function is additionally limited by pain, fatigue, and lack of endurance.  He also noted that the effect of the Veteran's disability was that he experienced trouble lifting his arm and lifting heavy objects.

During a November 2012 VA examination, the Veteran complained that his shoulder disability had worsened since his last examination.  He reported that flare-ups had a limiting impact on the function of his shoulder and right arm.  On physical examination, forward flexion was 95/180 degrees with pain at 85 degrees; abduction was 90/180 degrees with pain at 85 degrees; internal rotation was 85/90 degrees with pain at 80 degrees; and external rotation was 85/90 degrees with pain at 80 degrees.  On repetitive use testing, forward flexion decreased to 90 degrees, while abduction decreased to 85 degrees.  The examiner noted that the Veteran experienced excess fatigability and pain on movement with range of motion testing.  The Veteran also exhibited localized tenderness or pain on palpitation and guarding.  Muscle strength testing revealed normal strength.  Moreover, the examiner did not observe ankylosis.  The examiner stated that the impact of the Veteran's disability was that he had to retire early and experienced difficulty lifting, pushing, and dragging heavy objects.

The Veteran was afforded his most recent VA examination in April 2016.  The Veteran reported that his condition had progressed, and that his current symptoms consisted of stiffness and pain in the shoulder.  The Veteran reported that flare-ups were not impacting the function of his shoulder, but he did report being unable to lift his arm.  Physical testing showed forward flexion at 100/180 degrees, abduction at 100/180 degrees, external rotation at 70/90 degrees, and internal rotation at 60/90 degrees.  The examiner noted no pain on examination, but indicated that the Veteran was unable to lift his right arm above shoulder level and observed grimacing upon palpitation.  The examiner did not observe evidence of pain with weight bearing, nor did he observe any objective evidence of crepitus.  The Veteran was able to complete range of motion testing without additional loss of function or range of motion after three repetitions.  The examiner noted normal strength upon muscle strength testing.

Initially, the Board notes that the record contains no evidence of ankylosis.  Therefore, an increased rating is not warranted at any time during the appeal under Diagnostic Code 5200.  Moreover, the evidence shows that the Veteran has been shown on examination to perform flexion to no less than 95 degrees, abduction to no less than 85 degrees, internal rotation to no less than 76 degrees, and external rotation to no less than 60 degrees, even with consideration of pain and other factors.  The Veteran's demonstrated functional impairment, including pain on use, does not more nearly approximate or equate to flexion or abduction representing limitation of motion of the arm to 45 degrees, the criterion for the next higher rating for limitation of flexion or abduction for the major and the minor extremities under Diagnostic Code 5201.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, stiffness.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59.  Consequently, a rating in excess of 20 percent under Diagnostic Code 5003-5201 is not warranted.  

Furthermore, as there is no evidence of malunion of the humerus with moderate or marked deformity, or infrequent episodes of recurrent dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, or frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements, or malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements, or fibrous union of the minor humerus, or fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus, or nonunion (a false, flail joint) of the major humerus, or loss of the head of the minor humerus (flail shoulder), or loss of the head of the major humerus (flail shoulder) during the appeal period, a separate rating under Diagnostic Code 5202 is not warranted.

The Board also finds that while specific test results were not conducted with passive motion pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), there is no indication that such testing would change the outcome of this case.  Moreover, neither the Veteran nor his representative has requested a new VA shoulder examination based on the holding of Correia.  Consequently, even though the VA shoulder examinations of record may not strictly satisfy the requirements of Correia, it is ultimately inconsequential and therefore at most harmless error.  See 38 C.F.R. § 20.1102.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, neither the Veteran nor his representative have raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4).

In this case, the evidence of record includes statements from the Veteran suggesting that he was not adequately examined in connection with his claimed disabilities.  The Board acknowledges that, to date, the Veteran has not been provided with a VA examination for his claimed sinusitis and bilateral knee disabilities.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) regarding whether a medical examination is necessary to adjudicate a claim.  In this case, although the Veteran has submitted evidence suggesting the existence of current disabilities, he has provided no evidence establishing in-service incurrence or any indication that the disabilities may be associated with  another service-connected disability.  The mere fact that the Veteran has a disability is not enough to trigger VA's obligation to obtain an examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010).  Consequently, the Board finds that the medical evidence of record is sufficient to decide the claim and no VA medical examination or opinion is warranted.  38 U.S.C.A. § 5103A  (a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Based on the foregoing, the Board finds that VA has complied with all duties to notify and assist required by the VCAA.

ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.

New and material evidence having been presented, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to an increased evaluation for right shoulder acromioclavicular joint osteoarthritis, currently rated as 20 percent disabling, is denied.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

I.  Remaining Claims for Service Connection

Under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  In this case, the Board finds that remand is necessary in order to obtain VA examinations concerning the nature and etiology of the Veteran's vertigo, right elbow disability, neck disability, and low back disability.

The evidence of record shows that the Veteran has consistently reported symptoms of vertigo since at least 1988.  See Ear, Nose & Throat Associates of Corpus Christi Treatment Records, 1988-1990; 2006-2007.  Most recently, VA treatment records indicate the Veteran was hospitalized for a few days for dizziness in May 2016.  The Veteran contends that his vertigo is related to his bilateral hearing loss and tinnitus.  See June 2008 Statement in Support of Claim.  While the medical evidence of record suggests a relationship between the Veteran's vertigo and his service-connected bilateral hearing loss and tinnitus, it is ultimately unclear; private medical records from Ear, Nose & Throat Associates of Corpus Christi include reports of testing, but no conclusions as to the exact nature and etiology of the Veteran's vertigo.  The competent medical evidence is therefore insufficient for the purpose of rendering a decision on the claim, and remand is necessary for a VA examination.

The medical evidence of record also indicates that the Veteran has been diagnosed with a right elbow disability, neck disability, and low back disability.  See Corpus Christi Pain Medicine Continuity of Care Document, January 15, 2014; Bay Area Medical Center Treatment Records, November 1994; Spohn Health System Operative Report, February 28, 1997.  The Veteran asserts that all of these conditions are related to his service-connected right shoulder disability.  See January 2009 Statement in Support of Claim; September 2009 Statement in Support of Claim; September 2009 Notice of Disagreement; November 2009 VA Treatment Note.  Specifically, the Veteran has stated that his right shoulder disability has "radiated" to his neck, low back, and right elbow.  The Veteran has also suggested that his right elbow disability is directly related to an in-service injury.  See August 2008 Statement in Support of Claim.

Because there is an indication that the Veteran's claimed disabilities may be related to service, either directly or as secondary to a service-connected disability, examinations are required in order to ensure VA has enough information to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

II.  TDIU

The Board finds that since the Veteran's remanded and referred claims for service connection may impact his combined total disability rating, the issues are inextricably intertwined with his claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on the claim for a TDIU would be premature, and remand is also required pending resolution of the intertwined claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to ascertain the exact nature and etiology of his claimed vertigo.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  After a thorough review of the Veteran's entire claims file, the examiner is asked to:

a.  Clarify the exact nature of any vertigo that existed at the time the claim was filed or at any point during the pendency of this appeal.  Attention is called to private treatment records from Ear, Nose & Throat Associates of Corpus Christi.   

b.  For any vertigo existing at the time the claim was filed/during the pendency of the appeal, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is causally or etiologically related to the Veteran's period of active service.  

c.  If the Veteran's vertigo is not found to be directly related to service, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it was caused or aggravated by the Veteran's service-connected bilateral hearing loss disability and/or tinnitus.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner should provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.

2.  Schedule the Veteran for an examination to ascertain the exact nature and etiology of his claimed neck disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  After a thorough review of the Veteran's entire claims file, the examiner is asked to:

a.  Clarify the exact nature of any neck disability (if any) that existed at the time the claim was filed or at any point during the pendency of this appeal.  Attention is called to private treatment records from Dr. P. S., Dr. G. L., and Corpus Christi Pain Medicine, submitted by the Veteran in February 2014.   

b.  For any neck disability existing at the time the claim was filed/during the pendency of the appeal, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is causally or etiologically related to the Veteran's period of active service.  

c.  If the Veteran's neck disability is not found to be directly related to service, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it was caused or aggravated by the Veteran's service-connected right shoulder disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner should provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.

3.  Schedule the Veteran for an examination to ascertain the exact nature and etiology of his claimed low back disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  After a thorough review of the Veteran's entire claims file, the examiner is asked to:

a.  Clarify the exact nature of any low back disability that existed at the time the claim was filed or at any point during the pendency of this appeal.  Attention is called to private treatment records from Dr. P. S., Dr. G. L., and Corpus Christi Pain Medicine, submitted by the Veteran in February 2014.   

b.  For any low back disability existing at the time the claim was filed/during the pendency of the appeal, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is causally or etiologically related to the Veteran's period of active service.  

c.  If the Veteran's low back disability is not found to be directly related to service, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it was caused or aggravated by the Veteran's service-connected right shoulder disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner should provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.

4.  Schedule the Veteran for an examination to ascertain the exact nature and etiology of his claimed right elbow disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  After a thorough review of the Veteran's entire claims file, the examiner is asked to:

a.  Clarify the exact nature of any right elbow disability that existed at the time the claim was filed or at any point during the pendency of this appeal.  Attention is called to private treatment records from Dr. P. S., Dr. G. L., and Corpus Christi Pain Medicine, submitted by the Veteran in February 2014, as well as Bay Area Medical Center Treatment Records, November 1994 and Spohn Health System Operative Report, February 28, 1997   

b.  For any right elbow disability existing at the time the claim was filed/during the pendency of the appeal, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is causally or etiologically related to the Veteran's period of active service.  

c.  If the Veteran's right elbow disability is not found to be directly related to service, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it was caused or aggravated by the Veteran's service-connected right shoulder disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner should provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.

5.  Then, readjudicate the claims sought on appeal, as well as the claim for a TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


